DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 3/9/2021.  Currently claims 1-20 are pending and claims 1, 9, and 16 are independent. 
	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fillebeen et al. (US 11397906 B1) in view of Sun et al. (CN 112700099 A)
Regarding claims 1, 9, and 16, Fillebeen discloses a computer-implemented method comprising: calculating staff requirements for performing a plurality of jobs, each job including a delivery of a package to a respective location (Fillebeen COL 1 ROW 15 - In one example, a delivery planning system estimates the required labor for performing the deliveries); generating clusters in a map for the jobs using unsupervised learning, each cluster comprising one or more jobs from the plurality of jobs (Fillebeen COL 8 ROW 32 - historical data can be used to generate clusters in the delivery region to assign locations to the simulated orders which may better predict where future customer orders received in the time window will originate); generating the staff requirements based on the clusters (Fillebeen COL 5 ROW 48 - That is, the route planner 130 uses the addresses for the simulated orders 125 and the already received customer orders 105 to generate optimized routes 315 for delivering the orders. As discussed below, these routes 315 are not delivered to the delivery drivers but are instead used to estimate a labor plan 140 for each of the scenarios (e.g., an estimate of the amount of time it takes a delivery driver or drivers to deliver packages for the simulated and actual customer orders)).
Fillebeen lacks initializing a reinforcement learning (RL) agent  and training the RL agent by performing a plurality of iterations, each iteration comprising: accessing job data, the job data including jobs for delivery, coordinates for the deliveries, and deadlines for the deliveries; calculating a reward for the generated staff requirements; and modifying the RL agent using reinforcement learning based on the reward; and utilizing the trained RL agent for determining staff requirements for new jobs.
Sun, from the same field of endeavor, teaches initializing a reinforcement learning (RL) agent (Sun ABS - a resource scheduling planning method based on reinforcement learning) and training the RL agent by performing a plurality of iterations, each iteration comprising: accessing job data, the job data including jobs for delivery, coordinates for the deliveries, and deadlines for the deliveries (Sun CLM 6 - at last, evaluating the resource scheduling plan through the visual simulation environment; the specific algorithm flow is as follows: 1, initializing the RBF neural network, reading the central vector from the file, weight value and radius value and so on; 2, observing the state of the resource, calculating the reward; 3, observing the current intelligent state, obtaining feasible direction set according to the action selection strategy, selecting behavior; 4, executing action, the state action to the neural network, forward calculation to obtain the action value function; 5, finding the action value function maximum value of the next state, iteratively updating the current value function according to the iteration rule of the learning algorithm; 6, updating the state of the intelligent body in the RBF neural network; 8, judging whether ending, if returning to 2, repeatedly executing; and 9, storing the neural network parameters into the file and ending the file); calculating a reward for the generated staff requirements; and modifying the RL agent using reinforcement learning based on the reward; and utilizing the trained RL agent for determining staff requirements for new jobs (Sun - The intelligent body continuously interacts with the environment to learn.  according to the technical solution, in the S2, using reinforcement learning to find the optimal resource scheduling plan; firstly setting the reward function of the environment; on the resource scheduling planning problem, the reward function is also cost function; the algorithm target is the cost minimum solution for finding resource scheduling).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the route generation methodology/system of Fillebeen by including the resource planning techniques of Sun because Sun discloses “resource scheduling planning based on reinforcement learning and planning, which not only inherits the ability of traditional planning scheduling, but also improves the universality of scheduling by means of artificial intelligence (Sun)”.   Additionally, Fillebeen further details that “the planning system can predictively schedule drivers to deliver the customer orders before all (or even most) of the customer orders have been received (Fillebeen COL 2 ROW 37)” so it would be obvious to consider including the additional resource planning techniques that Sun discloses because it would improve the planning system disclosed in Fillebeen.
Regarding claims 2, 10, and 17, Fillebeen in view of Sun discloses generating synthetic data with a plurality of random job deliveries for use as the job data (Fillebeen ABS - Embodiments herein describe a predictive delivery planning system that includes a forecaster that predicts simulated orders (e.g., forecasted orders) for multiple different demand scenarios. Once the simulated orders are selected, a route planner can generate routes for delivering the simulated and actual customer orders for each scenario).
Regarding claims 3, 11, and 18, Fillebeen in view of Sun discloses the job data further includes a probability that the job will be cancelled (Fillebeen COL 10 ROW 51 - In addition to changes in the total predicted customer number {i.e. cancellations}, the geographic distribution can change. For example, during each interval, the weights assigned to the different clusters may change. Thus, the forecaster may remove simulated orders from the clusters where the weight decreased relative to its weight in the previous time interval. In other words, the forecaster removes or adds the simulated orders according to the new updated weights {i.e. probability}. In this manner, the forecaster can update the scenarios so that the total number of simulated/actual orders and their locations are consistent with the updated total volume distribution and geographic distribution).
Regarding claims 4, 12, and 19, Fillebeen in view of Sun discloses the job data further includes a probability that a new job will be created (Fillebeen CLM 6 - the weight indicating a likelihood that a customer order will be received from the respective cluster during the time window).
Regarding claims 5, 13, and 20, Fillebeen in view of Sun discloses the job data further includes a probability that the deadline for the job will change (Fillebeen COL 10 ROW 51 - In addition to changes in the total predicted customer number {i.e. change deadline}, the geographic distribution can change. For example, during each interval, the weights assigned to the different clusters may change. Thus, the forecaster may remove simulated orders from the clusters where the weight decreased relative to its weight in the previous time interval. In other words, the forecaster removes or adds the simulated orders according to the new updated weights {i.e. probability}. In this manner, the forecaster can update the scenarios so that the total number of simulated/actual orders and their locations are consistent with the updated total volume distribution and geographic distribution).  
Regarding claims 6 and 14, Fillebeen in view of Sun discloses creating a plurality of bins to classify the jobs, each bin including jobs to be delivered within a corresponding delivery window of time (Fillebeen COL 2 ROW 53 - In one embodiment, the planning system 100 establishes multiple time windows throughout the day (e.g., two hour time window) where customer orders 105 can be received and then scheduled for delivery. For example, all customer orders 105 received between 5:30-7:30 AM are scheduled for delivery at 8 AM, all customer orders 105 received between 7:30-9:30 AM are scheduled for delivery at 10 AM, all customer orders 105 received between 9:30-11:30 AM are scheduled for delivery at 12 PM, and so forth).
Regarding claims 7 and 15, Fillebeen in view of Sun discloses a computer-implemented method comprising: calculating staff requirements for performing a plurality of jobs, each job including a delivery of a package to a respective location (Fillebeen COL 1 ROW 15 - In one example, a delivery planning system estimates the required labor for performing the deliveries).
Sun further teaches the reward is calculated based on a number of drivers for the generated staff requirements and distance travelled by the drivers to make the deliveries (Sun - using reinforcement learning to find the optimal resource scheduling plan; firstly setting the reward function of the environment; on the resource scheduling planning problem, the reward function is also cost function; the algorithm target is the cost minimum solution for finding resource scheduling {i.e. minimize distance and drivers}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the route generation methodology/system of Fillebeen by including the resource planning techniques of Sun because Sun discloses “resource scheduling planning based on reinforcement learning and planning, which not only inherits the ability of traditional planning scheduling, but also improves the universality of scheduling by means of artificial intelligence (Sun)”.   Additionally, Fillebeen further details that “the planning system can predictively schedule drivers to deliver the customer orders before all (or even most) of the customer orders have been received (Fillebeen COL 2 ROW 37)” so it would be obvious to consider including the additional resource planning techniques that Sun discloses because it would improve the planning system disclosed in Fillebeen.
Regarding claim 8, Fillebeen in view of Sun discloses accessing data for new jobs to deliver a plurality of new packages (Fillebeen COL 1 ROW 32 - At increments, the planning system can repeat the process above as new customer orders are received. That is, the simulated orders in the demand scenarios are replaced with the newly received customer orders which results in the planning system updating the routes, labor plans, and the labor blocks).
Sun further teaches using the trained RL agent to determine staff requirements for the new jobs and routes for delivering the packages of the new jobs (Sun ABS - a resource scheduling planning method based on reinforcement learning and operation planning, comprising the following steps: S1, it is necessary to realize the dynamic management of the related resource of the enterprise; S2, then according to various constraint conditions of enterprise operation {i.e. new jobs}, using reinforcement learning and shipping to realize searching optimal resource scheduling planning).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the route generation methodology/system of Fillebeen by including the resource planning techniques of Sun because Sun discloses “resource scheduling planning based on reinforcement learning and planning, which not only inherits the ability of traditional planning scheduling, but also improves the universality of scheduling by means of artificial intelligence (Sun)”.   Additionally, Fillebeen further details that “the planning system can predictively schedule drivers to deliver the customer orders before all (or even most) of the customer orders have been received (Fillebeen COL 2 ROW 37)” so it would be obvious to consider including the additional resource planning techniques that Sun discloses because it would improve the planning system disclosed in Fillebeen.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Venkatesh et al. (US 20220147907 A1)
Agarwal at al. (US 20200401985 A1)
and

Chen, Jiayu, et al. “DeepFreight: A Model-free Deep-reinforcement-learning-based Algorithm for Multi-transfer Freight Delivery.” Proceedings of the International Conference on Automated Planning and Scheduling. Vol. 31. 2021. [online], [retrieved on 2022-09-26]. Retrieved from the Internet <https://arxiv.org/abs/2103.03450>
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624